Exhibit 10.9

EXECUTION COPY

 

            Deutsche Bank    LOGO [g83114img.jpg]            

Deutsche Bank AG, London Branch

           

Winchester house

           

1 Great Winchester St

           

London EC2N 2DB

           

Telephone: 44 20 7545 8000

           

c/o Deutsche Bank Securities Inc.

           

60 Wall Street

           

New York, NY 10005

           

Telephone: 212-250-2500

 

DATE:   April 9, 2008 TO:   Endo Pharmaceuticals Holdings Inc. ATTENTION:  
Chief Legal Officer TELEPHONE:   610-558-9800 FACSIMILE:   610-558-9684 FROM:  
Deutsche Bank AG, London Branch TELEPHONE:   44 20 7545 0556 FACSIMILE:   44 11
3336 2009 SUBJECT:   Collared ASR: Issuer Share Repurchase Transaction
REFERENCE NUMBER(S):   252011

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG,
London Branch (“Deutsche”) and Endo Pharmaceuticals Holdings Inc.
(“Counterparty”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation constitutes the entire agreement
and understanding of the parties with respect to the subject matter and terms of
the Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).

The definitions contained in the 2006 ISDA Definitions (the “2006 Definitions”)
and the definitions contained in the 2002 ISDA Equity Derivatives Definitions
(the “Equity Definitions” and, together with the 2006 Definitions, the
“Definitions”),

 

Chairman of the Supervisory Board: Clemens Börsig

 

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Anthony
Dilorio, Hugo Banziger

   Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.



--------------------------------------------------------------------------------

in each case as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”), are incorporated into this Confirmation. In the
event of any inconsistency between the 2006 Definitions and the Equity
Definitions, the Equity Definitions will govern. In the event of any
inconsistency between the Definitions and the terms of this Confirmation, the
terms of this Confirmation shall govern.

This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Deutsche and Counterparty had executed an agreement in such form (without any
Schedule but with such other elections set forth in this Confirmation). For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

2. The Transaction constitutes a Share Forward Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:   

Trade Date:

   April 9, 2008

Effective Date:

   The closing date for the initial issuance of the Convertible Notes

Convertible Notes:

   1.75% Senior Subordinated Convertible Notes of Counterparty due April 15,
2015, offered pursuant to an Offering Memorandum dated April 9, 2008

Seller:

   Deutsche

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty, par value USD 0.01 per share (Ticker
Symbol: “ENDP”)

Number of Shares:

   As provided in Annex B to this Confirmation.

Prepayment:

   Applicable

Variable Obligation:

   Applicable

Prepayment Amount:

   As provided in Annex B to this Confirmation.

Prepayment Date:

   The Effective Date

Forward Floor Price:

   As provided in Annex B to this Confirmation.

Forward Cap Price:

   As provided in Annex B to this Confirmation.

Initial Price:

   As provided in Annex B to this Confirmation.

Exchange:

   The NASDAQ Global Select Market

Related Exchange:

   All Exchanges

 

2



--------------------------------------------------------------------------------

Valuation Terms:   

Valuation Date:

   The final Averaging Date

Averaging Dates:

   As provided in Annex B to this Confirmation.

Averaging Date Disruption:

   In lieu of Section 6.7(c) of the Equity Definitions, if any Averaging Date is
a Disrupted Day, the Averaging Date that would have occurred on such date shall
be postponed to the first succeeding Scheduled Trading Day that is not a
Disrupted Day and that is not or is not deemed to be already an Averaging Date;
provided that if the final Averaging Date has not occurred on or prior to the
8th Scheduled Trading Day immediately following the scheduled final Averaging
Date (the “Final Disruption Date”), the Final Disruption Date shall be the
Averaging Date for all remaining Averaging Dates and the VWAP Price for that
Averaging Date or those Averaging Dates shall be determined by the Calculation
Agent based on its good faith estimate of the value of the Shares on the Final
Disruption Date. The Calculation Agent shall be entitled to extend the Final
Disruption Date if a Disrupted Day occurs other than as the result of a Market
Disruption Event or of a Scheduled Trading Day not being an Exchange Business
Day.    Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if any such Scheduled Trading Day is a Disrupted Day because of a
Market Disruption Event, the Calculation Agent may determine that such Scheduled
Trading Day is a Disrupted Day only in part, in which case such Scheduled
Trading Day shall be an Averaging Date and the Calculation Agent shall determine
the VWAP Price for such Averaging Date based on Rule 10b-18 eligible
transactions in the Shares on such Disrupted Day effected at times on such day
during which the relevant Market Disruption Event had not occurred and/or was
not continuing, and the Settlement Price shall be determined using an
appropriately weighted average of VWAP Prices instead of an arithmetic average.

Averaging Period:

   The period beginning on, and including, the first Averaging Date and ending
on, and including, the Valuation Date.

VWAP Price:

   For any Scheduled Trading Day, the Rule 10b-18 dollar volume weighted average
price per Share for such Scheduled Trading Day based on transactions executed
during such Scheduled Trading Day, as reported on Bloomberg Page “ENDP.Q
<Equity> AQR SEC” (or any successor thereto) on such Scheduled Trading Day in
respect of the period from 9:30 A.M. to 4:00 P.M. (New York City time) on such
Scheduled Trading Day or, in the event such price is not so reported on such
Scheduled Trading Day for any reason, as reasonably determined by the
Calculation Agent.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or

 

3



--------------------------------------------------------------------------------

   Knock-out Valuation Time, as the case may be,” in clause (ii) thereof, and by
amending and restating clause (a)(iii) thereof in its entirety to read as
follows: “(iii) an Early Closure that the Calculation Agent determines is
material.”    Section 6.3(d) of the Equity Definitions is hereby amended by
deleting the remainder of the provision following the term “Scheduled Closing
Time” in the fourth line thereof. Settlement Terms:   

Initial Repurchase:

   On the Effective Date, Seller shall deliver to Buyer a number of Shares equal
to the Initial Repurchase Amount.

Initial Repurchase Amount:

   As provided in Annex B to this Confirmation.

Settlement Date:

   The date one Settlement Cycle following the Valuation Date.

Physical Settlement:

   Applicable

Settlement:

   On the Settlement Date, Seller shall deliver to Buyer the Number of Shares to
be Delivered, if a positive number. If, as a result of the provisions of Section
8(c) below, the Number of Shares to be Delivered is a negative number, Buyer
shall deliver to Seller the absolute value of the Number of Shares to be
Delivered in accordance with Section 8(q) below.

Number of Shares to be Delivered:

   The Share Number reduced by the Initial Repurchase Amount, but not below zero
unless the provisions of Section 8(c) below apply.

Share Number:

   A number of Shares (rounded to the nearest whole Share) equal to (A) the
Prepayment Amount divided by (B) the Settlement Price; provided that the Share
Number shall not be less than the Minimum Shares and shall not be greater than
the Maximum Shares.

Settlement Price:

   Subject to “Valuation Disruption” above, the arithmetic average of the VWAP
Prices for all Averaging Dates.

Minimum Shares:

   A number of Shares (rounded to the nearest whole Share) equal to (A) the
Prepayment Amount divided by (B) the Forward Cap Price.

Maximum Shares:

   A number of Shares (rounded to the nearest whole Share) equal to (A) the
Prepayment Amount divided by (B) the Forward Floor Price.

Amendment to Equity Definitions:

   The Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein by
Deutsche relating to restrictions, obligations, limitations or requirements
under applicable securities laws as a result of the fact that Counterparty is
the issuer of the Shares.    The phrase “the Excess Dividend Amount, if any,
and” shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 

4



--------------------------------------------------------------------------------

Share Adjustments:   

Potential Adjustment Events:

   As set forth in Section 11.2(e) of the Equity Definitions; provided that
Section 11.2(e)(v) of the Equity Definitions is amended by adding, immediately
following the word “Shares”, the phrase “(other than any repurchase by the
Issuer of Shares delivered by Seller pursuant to the Transaction and the note
hedge transaction entered into between Deutsche and Counterparty on the date
hereof)”. In addition, the occurrence of a Disrupted Day on a day that is or
otherwise would have been an Averaging Date shall be a Potential Adjustment
Event.

Method of Adjustment:

   Calculation Agent Adjustment; provided that the Equity Definitions shall be
amended by (A) adding the phrase “, or the occurrence,” after the word “terms”
in the fourth line of Section 11.2(c), (B) replacing the words “diluting or
concentrative” in Sections 11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii)
with the word “material” and (C) adding the words “or the Transaction” after the
words “theoretical value of the relevant Shares” in Sections 11.2(a), 11.2(c)
and 11.2(e)(vii); and provided, further, that adjustments may be made to account
for changes in volatility, expected dividends, expected correlation, stock loan
rate and liquidity relative to the relevant Share.

Extraordinary Dividend:

   Any dividend or distribution that has an ex-dividend date occurring on or
after the date hereof and on or prior to the Valuation Date. Extraordinary
Events:   

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors).”

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment

(c) Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment

 

5



--------------------------------------------------------------------------------

Modified Calculation Agent Adjustment:

   For greater certainty, the definition of “Modified Calculation Adjustment” in
Sections 12.2 and 12.3 of the Equity Definitions shall be amended by adding the
following italicized language to the stipulated parenthetical provision:
“(including adjustments to account for changes in volatility, expected
dividends, expected correlation, stock loan rate or liquidity relevant to the
Shares or to the Transaction) from the Announcement Date to the Merger Date
(Section 12.2) or Tender Offer Date (Section 12.3)”.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange. Additional Disruption Events:   

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the formal or
informal interpretation” and (ii) immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by the
Hedging Party on the Trade Date”.

(b) Failure to Deliver

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Applicable

(e) Increased Cost of Hedging:

   Applicable

(f) Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   250 basis points per annum

(g) Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   25 basis points per annum

Hedging Party:

   Deutsche for all applicable Additional Disruption Events Determining Party:
   Deutsche for all Extraordinary Events Non-Reliance:    Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable

 

6



--------------------------------------------------------------------------------

Additional Acknowledgments:    Applicable

3. Calculation Agent:             Deutsche

4. Account Details:

Deutsche Payment Instructions:

Deutsche Bank AG, New York

DTC # 573

A/C Deutsche Bank London

Counterparty Payment Instructions:

To be provided by Counterparty.

5. Offices:

The Office of Deutsche for the Transaction is:

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St, London EC2N 2DB

The Office of Counterparty for the Transaction is:

Endo Pharmaceuticals Holdings Inc.

100 Endo Boulevard

Chadds Ford, PA 19317

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

 

  To: Endo Pharmaceuticals Holdings Inc.

100 Endo Boulevard

Chadds Ford, PA 19317

Attn: Chief Legal Officer

Fax No.: 610-558-9684

Tel No.: 610-558-9800

(b) Address for notices or communications to Deutsche:

 

  To: c/o Deutsche Bank Securities Inc.

60 Wall Street, NYC60-0425

New York, New York 10005-2858

Attn: Equity Capital Markets

Fax No.: 212-797-0058

Tel No.: 212-250-2717

For payments and deliveries:

 

  To: Bank of New York

ABA 021-000-018

SWIFT IRVTUS3N

Deutsche Bank Securities Inc.

A/C 8900327634

 

7



--------------------------------------------------------------------------------

7. Representations, Warranties and Agreements:

Mutual Representations: Each of Deutsche and Counterparty represents and
warrants to, and agrees with, the other party that:

 

  (i) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (ii) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA. It has entered into the Transaction
with the expectation and intent that the Transaction shall be performed to its
termination date.

 

  (iii) Securities Act. It is a “qualified institutional buyer” as defined in
Rule 144A under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), or an “accredited investor” as defined under the Securities Act.

 

  (iv) Investment Company Act. It is a “qualified purchaser” as defined under
the U.S. Investment Company Act of 1940, as amended (the “Investment Company
Act”).

 

  (v) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(2) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

 

  (i) Counterparty is not as of the Trade Date and as of the date on which
Counterparty delivers any Shares or Share Termination Delivery Units hereunder,
and shall not be after giving effect to the transactions contemplated hereby,
“insolvent” (as such term is defined in Section 101(32) of the U.S. Bankruptcy
Code (Title 11 of the United States Code) (the “Bankruptcy Code”)) and
Counterparty would be able to purchase a number of Shares equal to the Number of
Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation or organization.

 

  (ii) Counterparty shall, as soon as practicable, provide written notice to
Deutsche upon obtaining knowledge of the occurrence of any event that would
constitute an Event of Default, a Potential Event of Default, a Potential
Adjustment Event, a Merger Event or any other Extraordinary Event; provided,
however, that should Counterparty be in possession of material non-public
information regarding Counterparty, Counterparty shall not communicate such
information to Deutsche.

 

8



--------------------------------------------------------------------------------

  (iii) Counterparty has (and shall at all times during the Transaction have)
the capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings.

 

  (iv) Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction.

 

  (v) Counterparty is not aware of any material nonpublic information concerning
itself or the Shares, and Counterparty acknowledges and agrees that it has not
provided Deutsche with any material nonpublic information in connection with the
Transaction.

 

  (vi) Counterparty understands, agrees and acknowledges that Deutsche has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law.

 

  (vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act.

 

  (viii) Counterparty understands, agrees and acknowledges that no obligations
of Deutsche to it hereunder shall be entitled to the benefit of deposit
insurance and that such obligations shall not be guaranteed by any affiliate of
Deutsche or any governmental agency.

 

  (ix) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Deutsche or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Deutsche or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

 

  (x) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Deutsche is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, 149 or 150 (or under any successor statement), EITF Issue
No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements), under FASB’s
Liabilities & Equity Project, or under any other accounting guidance.

 

  (xi) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

  (xii) Counterparty’s filings under the Securities Act, the Exchange Act, and
other applicable securities laws that are required to be filed have been filed
and, as of the respective dates thereof and as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.

 

9



--------------------------------------------------------------------------------

  (xiii) Counterparty acknowledges its responsibilities under applicable law
(including, without limitation, the Securities Act and Section 9 and
Section 10(b) of the Exchange Act) in connection with the Transaction. Without
limiting the generality of the foregoing or Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

 

  (xiv) The Transaction, and any repurchase of the Shares by Counterparty in
connection with the Transaction, is pursuant to a publicly announced Share
repurchase program that has been approved by Counterparty’s board of directors
(including engaging in derivative transactions) and any such repurchase has
been, or shall when so required be, publicly disclosed in its periodic filings
under the Exchange Act and its financial statements and notes thereto.

 

  (xv) Counterparty shall deliver to Deutsche an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Deutsche in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

 

  (xvi) Counterparty is not as of the date hereof engaged in, and will not,
during the period from, and including, the date hereof to, and including, the
Valuation Date, engage in a distribution, as such term is used in Regulation M
under the Exchange Act that would preclude purchases by Deutsche of the Shares
or cause Deutsche to violate any law, rule or regulation with respect to such
purchases.

 

  (xvii) Counterparty shall, on or prior to the date hereof, notify Deutsche of
the total number of Shares purchased in Rule 10b-18 purchases of blocks pursuant
to the once-a-week block exception set forth in Rule 10b-18(b)(4) under the
Exchange Act by or for Counterparty or any of its affiliated purchasers (as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) during each of
the four calendar weeks preceding such day and during the calendar week in which
such day occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined
in Rule 10b-18).

 

  (xviii) Without the prior written consent of Deutsche, Counterparty shall not,
and shall cause its affiliates and affiliated purchasers (each as defined in
Rule 10b-18 under the Exchange Act) not to, directly or indirectly (including,
without limitation, by means of a derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for shares of
Shares (other than purchases from, by or on behalf of directors, officers and
employees of Counterparty and its affiliates that are not “Rule 10b-18
purchases” as such term is defined in Rule 10b-18) during the period from, and
including, the date hereof to, and including, the Valuation Date, and none of
Counterparty or any of its affiliates or affiliated purchasers (each as defined
in Rule 10b-18 under the Exchange Act) has taken any such action prior to the
date hereof that would affect the Averaging Period.

 

  (xix) At any time during the period from, and including, the date hereof to,
and including, the Valuation Date, Counterparty shall notify Deutsche
simultaneously with any public announcement (as defined in Rule 165(f) under the
Securities Act) of any merger, acquisition, or similar transaction involving a
recapitalization relating to Counterparty (other than any such transaction in
which the consideration consists solely of cash and there is no valuation
period) and promptly deliver to Deutsche a certificate indicating
(A) Counterparty’s average daily Rule 10b-18 purchases (as defined in Rule
10b-18) during the three full calendar months preceding the date of the
announcement of such transaction and (B) Counterparty’s block purchases (as
defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18
during the three full calendar months preceding the date of the announcement of
such transaction. In addition, Counterparty shall promptly notify Deutsche of
the earlier to occur of the completion of such transaction and the completion of
the vote by target stockholders. Counterparty acknowledges that any such public
announcement may cause Deutsche to elect to treat one or more Scheduled Trading
Days during the term of the Transaction as Disrupted Days pursuant to
Section 8(n) of this Confirmation below. Accordingly, Counterparty acknowledges
that its actions in relation to any such announcement or transaction must comply
with the standards set forth in subclause 8(n)(ii) below.

 

10



--------------------------------------------------------------------------------

8. Other Provisions:

(a) Alternative Calculations and Payment by Deutsche on Early Termination and on
Certain Extraordinary Events. If Deutsche shall owe Counterparty any amount
pursuant to Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions
(except in the event of an Insolvency, a Nationalization, a Tender Offer or a
Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash) or pursuant to Section 6(d)(ii) of
the Agreement (except in the event of an Event of Default in which Counterparty
is the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, that resulted from an event or events within Counterparty’s
control) (a “Payment Obligation”), Counterparty shall have the right, in its
sole discretion, to require Deutsche to satisfy any such Payment Obligation by
the Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Deutsche, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 12:00 P.M., New York City time, on the
relevant Merger Date, Tender Offer Date, Announcement Date, Early Termination
Date or other date the transaction is terminated, as applicable (“Notice of
Share Termination”). Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
Merger Date, Tender Offer Date, Announcement Date, Early Termination Date or
other date the transaction is terminated, as applicable:

 

Share Termination Alternative:    Applicable and means that Deutsche shall
deliver to Counterparty the Share Termination Delivery Property on the date on
which the Payment Obligation would otherwise be due pursuant to Section 12.7 or
12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable (the “Share Termination Payment Date”), in satisfaction of the
Payment Obligation. Share Termination Delivery
Property:    A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price. Share Termination
Unit Price:    The value of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Deutsche at the time of notification of the Payment Obligation.
Share Termination Delivery Unit:    In the case of a Termination Event, Event of
Default, Delisting or Additional Disruption Event, one Share or, in the case of
a Merger Event, a Tender Offer, an Insolvency or a Nationalization, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such Merger
Event, Tender Offer, Insolvency or Nationalization. If such Merger Event, Tender
Offer, Insolvency or Nationalization involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash. Failure to Deliver:    Applicable Other
applicable provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” were

 

11



--------------------------------------------------------------------------------

   applicable, except that all references to “Shares” shall be read as
references to “Share Termination Delivery Units”; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Buyer is the issuer of any Share
Termination Delivery Units (or any part thereof).

(b) Alternative Calculations and Payment by Counterparty on Early Termination
and on Certain Extraordinary Events. If Counterparty owes Deutsche any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3, 12.6, 12.7 or
12.9 of the Equity Definitions (except in the case of an Extraordinary Event in
which the consideration or proceeds to be paid to holders of Shares as a result
of such event consists solely of cash) or pursuant to Section 6(d)(ii) of the
Agreement (except in the event of an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, that resulted from an event or events within Counterparty’s
control) or any provision under this Confirmation (a “Counterparty Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Counterparty Payment Obligation by delivery of Share
Termination Delivery Units by giving irrevocable telephonic notice to Deutsche,
confirmed in writing within one Scheduled Trading Day, between the hours of 9:00
A.M. and 4:00 P.M. New York City time on the Early Termination Date or other
date the transaction is terminated, as applicable (“Notice of Counterparty
Termination Delivery”). Within a commercially reasonable period of time
following receipt of a Notice of Counterparty Termination Delivery, Counterparty
shall deliver to Deutsche a number of Share Termination Delivery Units having a
cash value equal to the amount of such Counterparty Payment Obligation (such
number of Share Termination Delivery Units to be delivered to be determined by
the Calculation Agent as the number of whole Share Termination Delivery Units
that could be sold over a commercially reasonable period of time to generate
proceeds equal to the cash equivalent of such payment obligation). In addition,
if, in the good faith reasonable judgment of Deutsche, for any reason, the Share
Termination Delivery Units deliverable pursuant to this paragraph would not be
immediately freely transferable by Deutsche under Rule 144 under the Securities
Act or any successor provision, then Deutsche may elect either to (x) accept
delivery of such Share Termination Delivery Units notwithstanding any
restriction on transfer or (y) require that such delivery take place pursuant to
the provisions of Section 8(q) below. If the provisions set forth in this
paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.11 (modified as
described above) and 9.12 of the Equity Definitions shall be applicable, except
that all references to “Shares” shall be read as references to “Share
Termination Delivery Units.”

(c) Special Provisions regarding Transaction Announcements. If a Transaction
Announcement occurs on or prior to the Settlement Date, then the Share Number
shall be determined as if the phrase “shall not be less than the Minimum Shares
and” was deleted from the definition thereof (and, for the avoidance of doubt,
in such event the Number of Shares to be Delivered may be reduced below zero
pursuant to the definition thereof).

“Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty or any of its subsidiaries
has entered into an agreement, a letter of intent or an understanding to enter
into an Acquisition Transaction, (iii) the announcement of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction or (iv) any other
announcement that in the reasonable judgment of the Calculation Agent may result
in an Acquisition Transaction. For the avoidance of doubt, announcements as used
in this definition of Transaction Announcement refer to (a) any public
announcement made by Counterparty or (b) any public announcement made by a third
party that has been approved, agreed to, recommended by or otherwise consented
to by Counterparty or its board of directors.

“Acquisition Transaction” means any event that is, or if consummated would be,
(i) a Merger Event (and for purposes of this definition the definition of Merger
Event shall be read with the references therein to “100%” being replaced by
“15%” and to “50%” by “75%” and as if the clause beginning immediately following
the definition of Reverse Merger therein to the end of such definition were
deleted) or Tender Offer, or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction, (iv) an
acquisition, lease, exchange, transfer, disposition (including by way of
spin-off or distribution) of assets (including any capital stock or other
ownership

 

12



--------------------------------------------------------------------------------

interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 15% of the market capitalization of
Counterparty and (v) a transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).

(d) Additional Averaging Period Disruption. If, on any Scheduled Trading Day
during the period beginning on, and including, the date hereof and ending on,
and including, the Valuation Date, Deutsche determines that (i) it is
appropriate, with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Deutsche), for Deutsche to refrain from purchasing or otherwise
effecting transactions in Shares on such Scheduled Trading Day or (ii) a Hedging
Disruption has occurred, Deutsche may, in its discretion and without limiting
its rights under Section 12.9(b)(iii) of the Equity Definitions, elect to treat
such Scheduled Trading Day as a Disrupted Day in whole or in part as appropriate
with regard to such relevant legal, regulatory or self-regulatory requirements
or related policies and procedures or Hedging Disruption, as the case may be,
and Deutsche shall notify Counterparty of the exercise of Deutsche’s rights
pursuant to this clause (d) upon such exercise and shall subsequently notify
Counterparty on the day Deutsche believes that it may resume purchasing or
otherwise effecting transactions in Shares. Deutsche shall not be obligated to
communicate to Counterparty the reason for Deutsche’s exercise of its rights
pursuant to this clause (d).

(e) Limitation On Delivery of Shares. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of a number of Shares (the
“Maximum Delivery Amount”) equal to 1,000 (or more than the adjusted number
thereof with regard to other securities constituting the Share Termination
Delivery Units), subject to a Calculation Agent Adjustment for any Potential
Adjustment Event or Extraordinary Event, provided that Deutsche shall be
entitled to allocate any remaining number of Shares in the “maximum delivery
amount” under the confirmation entered into between Counterparty and Deutsche on
the Trade Date hereof relating to a warrant transaction (the “Warrant
Confirmation”) to increase the Maximum Delivery Amount hereunder to a number not
to exceed twice the Number of Shares hereunder (with a corresponding reduction
of the “maximum delivery amount” under the Warrant Confirmation) and vice versa.
Counterparty represents and warrants (which shall be deemed to be repeated on
each day that the Transaction is outstanding) that the Maximum Delivery Amount
is equal to or less than the number of authorized but unissued Shares of
Counterparty that are not reserved for future issuance in connection with
transactions in the Shares (other than the Transaction) on the date of the
determination of the Maximum Delivery Amount (such Shares, the “Available
Shares”). In the event Counterparty shall not have delivered the full number of
Shares otherwise deliverable as a result of this paragraph (the resulting
deficit, the “Deficit Shares”), Counterparty shall be continually obligated to
deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that
(i) Shares are repurchased, acquired or otherwise received by Counterparty or
any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Deutsche
of the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter.

(f) Share Deliveries. Notwithstanding anything to the contrary herein, Deutsche
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Scheduled Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one times on or prior to such Scheduled Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Scheduled Delivery Date is equal to the number thereof required to be delivered
on such Scheduled Delivery Date.

(g) Status of Claims in Bankruptcy; No Collateral. Deutsche acknowledges and
agrees that this Confirmation is not intended to convey to it rights with
respect to the Transaction that are senior to the claims of common stockholders
in the event of Counterparty’s bankruptcy. For the avoidance of doubt, the
parties agree that the preceding sentence shall not apply at any time other than
during Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation. For the
avoidance of doubt, the parties acknowledge that this Confirmation is not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

 

13



--------------------------------------------------------------------------------

(h) Transfer and Assignment. Counterparty shall not transfer or assign its
rights or obligations hereunder and under the Agreement without the prior
written consent of Deutsche. Deutsche may transfer or assign without
Counterparty’s consent its rights and obligations hereunder and under the
Agreement, in whole or in part, to any of its affiliates without the consent of
Counterparty, provided that Counterparty shall have recourse to Deutsche in the
event of the failure by the affiliate transferee to perform any of such
obligations hereunder. If, as determined in Deutsche’s sole discretion, (x) its
“beneficial ownership” (within the meaning of Section 16 of the Exchange Act and
rules promulgated thereunder) exceeds 8.5% of Counterparty’s outstanding Shares
and (y) Deutsche is unable, after commercially reasonable efforts, to effect a
transfer or assignment on pricing terms and within a time period reasonably
acceptable to it of all or a portion of the Transaction pursuant to the
preceding paragraph to reduce such “beneficial ownership” below 8.5%, Deutsche
may, without Counterparty’s prior consent, transfer any of the rights or
obligations of Deutsche to a third party with a rating (or whose guarantor has a
rating) for its long term, unsecured and unsubordinated indebtedness of A+ or
better by Standard & Poor’s Ratings Services or its successor (“S&P”), or A1 or
better by Moody’s Investors Service, Inc. or its successor (“Moody’s”). If such
transfer has not been effected, Deutsche may designate any Scheduled Trading Day
as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of this Transaction, such that its “beneficial ownership” following
such partial termination will be approximately equal to but less than 8.5%. In
the event that Deutsche so designates an Early Termination Date with respect to
a portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Shares equal to the Terminated Portion, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such
Transaction shall be the only Terminated Transaction.

(i) Qualified Financial Contract. It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

(j) Designation by Deutsche. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Deutsche to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Deutsche may designate any of its affiliates to purchase, sell, receive or
deliver such Shares or other securities and otherwise to perform Deutsche’s
obligations in respect of the Transaction and any such designee may assume such
obligations. Deutsche shall be discharged of its obligations to Counterparty to
the extent of any such performance.

(k) Netting and Set-off. The parties hereto agree that the Transaction shall not
be subject to netting or set off with any other transaction.

(l) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.

(m) Recording. Each party (x) consents to the recording of the telephone
conversations of trading and marketing and/or other personnel of the parties and
their Affiliates in connection with this Confirmation, the Agreement or any
potential Transaction; (y) agrees to obtain any necessary consent of and give
notice of such recording to such personnel of such party and such party’s
Affiliates; and (z) agrees that recordings may be submitted in evidence in any
proceedings relating to this Confirmation or the Agreement.

(n) Rule 10b5-1. The parties intend that the Transaction constitute a binding
contract for the purchase of Shares by Counterparty within the meaning of Rule
10b5-1(c)(1)(i)(A)(1) under the Exchange Act. This Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) and
Counterparty shall take no action that results in the Transaction not so
complying with such requirements. Accordingly:

 

14



--------------------------------------------------------------------------------

(i) Counterparty acknowledges and agrees that (x) any purchases or sales made by
Deutsche in respect of the Transaction shall be made at Deutsche’s sole
discretion and for Deutsche’s own account and (y) Counterparty does not have,
and shall not attempt to exercise, any influence over how, when or whether to
make such purchases or sales, including, without limitation, the price paid or
received per Share pursuant to such purchases or sales or whether such purchases
or sales are made on any securities exchange or privately.

(ii) Counterparty acknowledges and agrees that it is entering into the Agreement
and this Confirmation in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 promulgated under the Exchange Act (“Rule 10b-5”) or any other antifraud
or anti-manipulation provisions of the federal or applicable state securities
laws and that it has not entered into or altered and will not enter into or
alter any corresponding or hedging transaction or position with respect to the
Shares. Counterparty also acknowledges and agrees that any amendment,
modification, waiver or termination of this Confirmation must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c) under the Exchange Act. Without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5, and no amendment, modification or waiver
shall be made at any time at which Counterparty or any officer or director of
Counterparty is aware of any material nonpublic information regarding
Counterparty or the Shares.

(iii) Counterparty hereby agrees and acknowledges that it shall not, at any time
during the period from, and including, the date hereof to, and including, the
Valuation Date, enter into or alter any corresponding or hedging transaction or
position with respect to the Shares (including, without limitation, with respect
to any securities convertible or exchangeable into the Shares) and agrees not to
alter or deviate from the terms of this Confirmation.

(o) Securities Contract; Swap Agreement. The parties hereto agree and
acknowledge that Deutsche is a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” or a “transfer”
within the meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” a “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Deutsche is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(p) Early Unwind. In the event the sale of Convertible Notes is not consummated
with the initial purchasers thereof for any reason by the close of business in
New York on April 15, 2008 (or such later date as agreed upon by the parties)
(April 15, 2008 or such later date as agreed upon being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (a) the Transaction and all of the respective rights
and obligations of Deutsche and Counterparty under the Transaction shall be
cancelled and terminated and (b) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that if the Early Unwind is due to a breach by
Counterparty under the Purchase Agreement, dated as of April 9, 2008, between
Counterparty and Deutsche Bank Securities Inc. as representative of the initial
purchasers party to such agreement, Counterparty shall purchase from Deutsche on
the Early Unwind Date all Shares purchased by Deutsche or one or more of its
affiliates, and assume, or reimburse the cost of, derivatives and other hedging
activities entered into by Deutsche or one or more of its affiliates, in each
case in connection with hedging of the Transaction, and the unwind of such
hedging activities. The amount payable by Counterparty shall be Deutsche’s (or
its affiliates) actual cost of such Shares and unwind cost of such derivatives
and other hedging activities as Deutsche informs Counterparty and shall be paid
in immediately available funds on the Early Unwind Date. Deutsche and
Counterparty represent and acknowledge to the other that, subject to the proviso
included in the preceding sentence, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

15



--------------------------------------------------------------------------------

(q) Registration/Private Placement Procedures. If, in the reasonable opinion of
Deutsche, following any delivery of Shares or Share Termination Delivery Units
to Deutsche hereunder, such Shares or Share Termination Delivery Units would be
in the hands of Deutsche subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Units pursuant to any applicable
federal or state securities law (including, without limitation, any such
requirement arising under Section 5 of the Securities Act as a result of such
Shares or Share Termination Delivery Units being “restricted securities”, as
such term is defined in Rule 144 under the Securities Act) (such Shares or Share
Termination Delivery Units, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) of
Annex A hereto at the election of Counterparty, unless waived by Deutsche. If
any Private Placement Settlement (as defined in Annex A hereto) or Registration
Settlement (as defined in Annex A hereto) shall not be effected as set forth in
clauses (i) or (ii) of Annex A, as applicable, then failure to effect such
Private Placement Settlement or such Registration Settlement shall constitute an
Event of Default with respect to which Counterparty shall be the Defaulting
Party.

(r) Severability; Illegality. If compliance by either party with any provision
of the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

(s) Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

(t) Governing Law; Jurisdiction. THE AGREEMENT AND THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

16



--------------------------------------------------------------------------------

THIS MESSAGE WILL BE THE ONLY FORM OF CONFIRMATION DISPATCHED BY US. PLEASE
EXECUTE AND RETURN IT BY FACSIMILE IMMEDIATELY TO FAX NUMBER +44 207 541 4913.
IF YOU WISH TO EXCHANGE HARD COPY FORMS OF THIS CONFIRMATION PLEASE CONTACT US.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms. Deutsche will make the time of execution of the Transaction
available upon request.

Deutsche is regulated by the Financial Services Authority.

 

DEUTSCHE BANK AG, LONDON BRANCH     REVIEWED BY: By:  

/s/ Paul Maley

    By:  

 

Name:   Paul Maley       Title:   Attorney-in-Fact       By:  

/s/ Lee Frankenfield

    By:  

 

Name:   Lee Frankenfield       Title:   Attorney-in-Fact      

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

      By:  

/s/ Paul Maley

      Name:   Paul Maley       Title:   Director       By:  

/s/ Lee Frankenfield

      Name:   Lee Frankenfield       Title:   Managing Director      

Confirmed and Acknowledged as of the date first above written:

   

ENDO PHARMACEUTICALS HOLDINGS INC.

     

By:

 

/s/ Charles A. Rowland, Jr.

     

Name:

  Charles A. Rowland, Jr.      

Title:

  Executive Vice President, Chief Financial Officer and Treasurer      



--------------------------------------------------------------------------------

Annex A

Registration Settlement and Private Placement Settlement

If Counterparty (1)(a) elects to deliver Share Termination Delivery Units
pursuant to Section 8(b) of the Confirmation or (b) is obligated to deliver
Shares pursuant to the “Settlement Terms” in Section 2 of the Confirmation (the
Freely Tradeable Value (as defined below) of such Shares is referred to in this
Annex A as the “Net Share Settlement Amount”) and (2) this Annex A is
applicable, Counterparty shall effect such delivery in compliance with the
provisions provided herein.

 

(i) If Counterparty elects that this clause (i) shall be applicable (a “Private
Placement Settlement”), then delivery of Restricted Shares by Counterparty shall
be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Deutsche; provided that Counterparty
may not elect a Private Placement Settlement if, on the date of its election, it
has taken, or caused to be taken, any action that would make unavailable either
the exemption pursuant to Section 4(2) of the Securities Act for the sale by
Counterparty to Deutsche (or any affiliate designated by Deutsche) of the
Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3) of
the Securities Act for resales of the Restricted Shares by Deutsche (or any such
affiliate of Deutsche). The Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Deutsche, due
diligence rights (for Deutsche or any buyer of the Restricted Shares designated
by Deutsche), opinions and certificates, and such other documentation as is
customary for private placement agreements, all reasonably acceptable to
Deutsche; provided, however, if Deutsche is not reasonably satisfied with such
due diligence rights or no such rights are afforded to Deutsche or such buyer
designated by Deutsche due to circumstances outside Counterparty’s control that
make such investigation impractical, then such dissatisfaction or the failure by
Counterparty to afford Deutsche (or any buyer of the Restricted Shares
designated by Deutsche) with such investigation rights shall not provide a basis
for Deutsche to refuse to accept the Restricted Shares by means of a private
placement and Deutsche shall be entitled to disclose to any buyer of the
Restricted Shares the circumstances giving rise to such dissatisfaction or
failure. In the event of a Private Placement Settlement, the Net Share
Settlement Amount or the Counterparty Payment Obligation, respectively, shall be
deemed to be the Net Share Settlement Amount or the Counterparty Payment
Obligation, respectively, plus an additional amount (determined from time to
time by the Calculation Agent in its commercially reasonable judgment)
attributable to interest that would be earned on such Net Share Settlement
Amount or the Counterparty Payment Obligation, respectively, (increased on a
daily basis to reflect the accrual of such interest and reduced from time to
time by the amount of net proceeds received by Deutsche as provided herein) at a
rate equal to the open Federal Funds Rate plus 50 basis points per annum for the
period from, and including, such Settlement Date or the date on which the
Counterparty Payment Obligation is due, respectively, to, but excluding, the
related date on which all the Restricted Shares have been sold and calculated on
an Actual/360 basis.

 

(ii) If Counterparty elects that this clause (ii) shall be applicable (a
“Registration Settlement”), then Counterparty shall promptly (but in any event
no later than the beginning of the Resale Period) file and use its reasonable
best efforts to make effective under the Securities Act a registration statement
or supplement or amend an outstanding registration statement in form and
substance reasonably satisfactory to Deutsche, to cover the resale of such
Restricted Shares (and any Make-whole Shares) in accordance with customary
resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Deutsche. If Deutsche, in its sole
reasonable discretion, is not satisfied with such procedures and documentation,
Private Placement Settlement shall apply. If Deutsche is satisfied with such
procedures and documentation, it shall sell the Restricted Shares (and any
Make-whole Shares) pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (and any Make-whole Shares) and ending on the earliest of
(i) the Exchange Business Day on which Deutsche completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales exceed the Counterparty Payment Obligation, (ii) the date
upon which all Restricted Shares (and any Make-whole Shares) have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) under the
Securities Act and (iii) the date upon which all Restricted Shares (and any
Make-whole Shares) may be sold or transferred by a non-affiliate pursuant to
Rule 144 (or any similar provision then in force) under the Securities Act
without any further restriction whatsoever.

 

A-1



--------------------------------------------------------------------------------

(iii) If (ii) above is applicable and the Net Share Settlement Amount or the
Counterparty Payment Obligation, as applicable, exceeds the realized net
proceeds from such resale, or if (i) above is applicable and the Freely
Tradeable Value (as defined below) of the Shares owed pursuant to the Net Share
Settlement Amount, or the Counterparty Payment Obligation (in each case as
adjusted pursuant to (i) above), as applicable, exceeds the realized net
proceeds from such resale, Counterparty shall transfer to Deutsche by the open
of the regular trading session on the Exchange on the Exchange Business Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”), at its option, either in cash or in a number
of Restricted Shares (“Make-whole Shares”, provided that the aggregate number of
Restricted Shares and Make-whole Shares delivered shall not exceed the Maximum
Delivery Amount) that, based on the Relevant Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Relevant Price), has a value equal to the Additional Amount. If Counterparty
elects to pay the Additional Amount in Make-whole Shares, Counterparty shall
elect whether the requirements and provisions for either Private Placement
Settlement or Registration Settlement shall apply to such payment. This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to “Limitation on Delivery of Shares”. “Freely Tradeable Value”
means the value of the number of Shares delivered to Deutsche which such Shares
would have if they were freely tradeable (without prospectus delivery) upon
receipt by Deutsche, as determined by the Calculation Agent by reference to the
Relevant Price for freely tradeable Shares as of the Valuation Date, or other
date of valuation used to determine the delivery obligation with respect to such
Shares, or by other commercially reasonable means.

 

(iv) For the avoidance of doubt, nothing contained in this Annex A shall be read
as requiring Counterparty, unless it so elects as provided above, to deliver
cash in respect of the settlement of the transactions contemplated by the
Agreement.

 

A-2